Citation Nr: 1215567	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-11 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent prior to September 25, 2006 for glomerulonephritis.  

2.  Entitlement to an initial disability rating in excess of 80 percent prior to May 15, 2007 for glomerulonephritis.  

3.  Entitlement to an initial disability rating in excess of 30 percent from August 1, 2009 for glomerulonephritis with hypertension, status post kidney transplant.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In October 2006, the RO awarded service connection for glomerulonephritis and assigned a 30 percent disability rating, effective September 8, 2005.  In November 2006, the Veteran requested a reconsideration of this decision.  A November 2006 rating decision reflects that the Veteran was awarded a 60 percent disability rating for glomerulonephritis, effective September 8, 2005.  In a July 2007 rating decision, the RO granted an 80 percent disability rating for glomerulonephritis, effective February 27, 2007.  The Veteran filed a notice of disagreement (NOD) in August 2007.  By a September 2007 rating decision, the RO awarded the Veteran a 100 percent disability rating for glomerulonephritis, effective May 15, 2007.  

In December 2008, the RO furnished a rating decision in which the Veteran's 100 percent disability rating for glomerulonephritis, effective May 15, 2007, was proposed to be decreased to 30 percent.  Notice of this decision was provided in December 2008.  

In March 2009 decision and remand, the Board, in part, remanded the Veteran's claim for entitlement to a disability rating in excess of 80 percent prior to May 15, 2007, for the issuance of a statement of the case (SOC) on this issue.  

The Veteran was provided a SOC with respect to his increased rating claim for glomerulonephritis in March 2009 and filed a timely substantive appeal, via a VA Form 9, in April 2009.  

In a May 2009 rating decision, the RO reduced the Veteran's 100 percent disability rating for glomerulonephritis, effective from May 15, 2007, to 30 percent, effective August 1, 2009, sixty days from the date of this rating decision.  A January 2012 rating decision reflects that the Veteran's 80 percent disability rating for glomerulonephritis, previously effective February 27, 2007, was awarded back to September 25, 2006, as the RO found that Veteran met the criteria for an 80 percent disability rating for glomerulonephritis from that time.  

As the October 2006, November 2006, July 2007, September 2007, and January 2012 awards are less than the maximum available benefit for glomerulonephritis, it does not abrogate the pending appeal for this issue.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board observes that, while the May 2009 rating decision reduced the Veteran's 100 percent disability rating for glomerulonephritis, the Veteran did not appeal this decision, thus, the issue of whether this reduction was proper is not in appellate status before the Board.  In addition, in the January 2012 rating decision, the RO noted that consideration was provided as to whether an earlier effective date was warranted for the Veteran's glomerulonephritis, however, the Board finds that entitlement to an earlier effective date for the award of service connection or the assignment of disability ratings for the Veteran's glomerulonephritis, was not raised by the Veteran in his NOD or within a year of any of the rating decisions which granted service connection or higher disability ratings for this condition.  Moreover, in awarding the 80 percent for glomerulonephritis back to September 25, 2006, the January 2012 rating decision adjudicated the claim as that of an increased rating claim in finding a higher disability rating of 80 percent was warranted from September 25, 2006.  Therefore, the Board finds that the matter of whether an earlier effective date is warranted for the grant of service connection or for any of the assigned ratings for glomerulonephritis is not in appellate status before the Board.  

The issue of an initial disability rating in excess of 30 percent from August 1, 2009 for glomerulonephritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 25, 2006, the Veteran's glomerulonephritis was productive of constant albuminuria, some edema, and a definite decrease in kidney function.  

2.  Prior to May 15, 2007, the Veteran's glomerulonephritis was productive of persistent edema or albuminuria, BUN ranging from 36 to 57mg%, creatine ranging from 4.0 to 6.7mg%, and generalized poor health characterized by weakness and limitation of exertion.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 60 percent prior to September 25, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 7536 (2011).  


2.  The criteria for the assignment of an initial disability rating in excess of 80 percent prior to May 15, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 7536 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in June 2006 and May 2007.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in June 2006 and May 2007, pertaining to the downstream disability rating and effective date elements of his claim and was furnished a SOC in March 2009 with subsequent readjudication in a January 2012 supplemental SOC.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for glomerulonephritis has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for glomerulonephritis and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a SOC that addressed the initial rating assigned for his glomerulonephritis, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the increased rating for glomerulonephritis on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, adequate VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

For the periods prior to May 15, 2007 and September 25, 2006, the Veteran's glomerulonephritis was rated under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7536 (2011).  Diagnostic Code 7536 provides ratings for glomerulonephritis.  38 C.F.R. § 4.115b.  This diagnostic criteria provides that glomerulonephritis is to be rated as a renal dysfunction, as provided in 38 C.F.R. § 4.115a.  Id.  Diagnostic Code 7531 contemplates kidney transplants; however, the Veteran did not undergo a kidney transplant until November 2007.  38 C.F.R. § 4.115b (2011).

Pursuant to 38 C.F.R. § 4.115a, the diagnostic criteria for renal dysfunction provide that a 30 percent rating is warranted when there is albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent disability rating is warranted for renal dysfunction characterized by constant albuminuria with some edema; or, where there is a definite decrease in kidney function; or, where hypertension is at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent disability rating is warranted where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest disability rating of 100 percent is warranted where the renal dysfunction requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, where BUN is more than 80mg%; or, creatinine more than 8mg%; or, where there is markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

Analysis

The Board observes that the Veteran's glomerulonephritis was awarded an initial 60 percent disability rating for the period from September 8, 2005 to September 24, 2005 and an initial 80 percent initial disability rating for the period from September 25, 2006 to May 14, 2007.  Thus, the issues discussed below encompass whether the Veteran is entitled to an initial disability rating in excess of 60 percent prior to September 25, 2006 or an initial disability rating in excess of 80 percent prior to May 15, 2007.  


1.  Entitlement to an Initial Disability Rating in Excess of 60 Percent Prior to September 25, 2006

For the period prior to September 25, 2006, the evidence of record includes VA outpatient treatment reports from July 2005 to September 2006.  These records demonstrate findings of pedal edema, improved pedal edema, pretibial edema, mild pretibial edema, bilateral ankle edema, trace edema, and creatine and urine protein of about 9 grams.  An October 2006 VA hospital report indicates that the Veteran's creatine was at 1.1mg% in October 2005.  A November 2006 VA outpatient treatment report revealed that lab findings revealed the Veteran's creatine was 1.8mg% in May 2006 and 3.9mg% in August 2006.  

After a careful review of the evidence of record, the Board finds that the Veteran's glomerulonephritis is appropriately evaluated as 60 percent disabling prior to September 25, 2006 and does not warrant a higher disability rating under Diagnostic Code 7536 for the period prior to September 25, 2006.  The Board has based its conclusions on the medical evidence outlined above, which demonstrates glomerulonephritis symptoms productive of productive of constant albuminuria shown by continued findings of protein in the Veteran's urine, some edema, and a definite decrease in kidney function demonstrated by the increase in creatine from 1.1mg% to 3.9mg% in less than a year.  

An 80 percent rating is warranted where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  As demonstrated by the findings above, prior to September 25, 2006, there is no evidence of record of persistent edema and albuminuria with BUN 40 to 80mg%, creatine was noted to range from 1.8 to 3.9mg% and were therefore less than the 4 to 8mg% specified under the 80 percent rating criteria, and there was no evidence of generalized poor health characterized by lethargy, weakness, anorexia weight loss, or limitation of exertion.  

Therefore, there is no objective evidence of record prior to September 25, 2006 that would more nearly approximate the criteria for a higher disability rating so as to warrant a disability rating in excess of the 60 percent assigned under Diagnostic Code 7536.  See 38 C.F.R. §§ 4.115a, 4.115b.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 60 percent prior to September 25, 2006.  See Fenderson, 12 Vet. App. at 125-26.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

2.  Entitlement to an Initial Disability Rating in Excess of 80 Percent Prior to May 15, 2007

For the period prior to May 15, 2007, the evidence of record includes VA outpatient treatment reports from September 2006 to May 2007 and a September 2006 VA examination.  These records demonstrate findings of urine protein to creatine ratio revealing protein loss of 6.5 grams, BUN ranging from 36 to 57mg%, and creatine ranging from 4.0 to 6.7mg%.  The Veteran was hospitalized from October 2006 to November 2006 for his glomerulonephritis with findings indicating a rapid progression of kidney disease with creatine was at 1.1mg% in October 2005 and increased to 4.4mg% at the current time.  Also at this time, the Veteran was evaluated for a kidney transplant due to a non response to immunosuppression.  In November 2006, the Veteran was assessed with membranous nephritis with nephrotic syndrome and declining renal function.  A November 2006 psychological consult for the Veteran's kidney transplant reflects that he complained of shortness of breath and tiredness, though he was very motivated to proceed with the kidney transplant.  In February 2007 the Veteran complained of poor sleep and cramps, at which time it was noted his symptoms could be due to uremia.  A March 2007 VA psychological consult for the Veteran's kidney transplant reflects that he complained of shortness of breath, tiredness, and muscle cramps.  

After a careful review of the evidence of record, the Board finds that the Veteran's glomerulonephritis is appropriately evaluated as 80 percent disabling prior to May 15, 2007 and does not warrant a higher disability rating under Diagnostic Code 7536 for the period prior to May 15, 2007.  The Board has based its conclusions on the medical evidence outlined above, which demonstrates glomerulonephritis symptoms productive persistent edema or albuminuria, BUN ranging from 36 to 57mg%, creatine ranging from 4.0 to 6.7mg%, and generalized poor health characterized by weakness and limitation of exertion.  

A 100 percent rating is warranted where the renal dysfunction requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, where BUN is more than 80mg%; or, creatinine more than 8mg%; or, where there is markedly decreased function of kidney or other organ systems, especially cardiovascular.  As demonstrated by the findings above, prior to May 15, 2007, there is no evidence of record of regular dialysis or a preclusion of more than sedentary activity, BUN ranged from 36 to 57mg%, creatine ranged from 4.0 to 6.7mg%, and while there was evidence of some decreased kidney function there was no evidence of markedly decreased function of kidney or other organ systems, especially cardiovascular.  While the findings of record prior to May 15, 2007 included persistent edema and albuminuria the evidence of record during this period does not demonstrate that such caused any preclusion of more than sedentary activity.  

Therefore, there is no objective evidence of record prior to May 15, 2007 that would more nearly approximate the criteria for a higher disability rating so as to warrant a disability rating in excess of the 80 percent assigned under Diagnostic Code 7536.  See 38 C.F.R. §§ 4.115a, 4.115b.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 80 percent prior to May 15, 2007.  See Fenderson, 12 Vet. App. at 125-26.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.


Lay Statements 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected glomerulonephritis currently on appeal.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his glomerulonephritis and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  Particularly in this case, much of the rating criteria are based upon objective findings and laboratory testing, and therefore, the Board affords more weight to the objective evidence in the VA outpatient treatment reports and VA examinations of record for the periods prior to September 25, 2006 and prior to May 15, 2007.  Thus, the Board has considered the Veteran's reports with respect to his current symptoms and their effects on his activities to the extent they are applicable to the rating criteria in evaluating his disability ratings in this decision.  

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence demonstrates that the Veteran's glomerulonephritis should be rated at 60 percent prior to September 25, 2006 and at 80 percent prior to May 15, 2007, but no more.  See Fenderson, 12 Vet. App. at 125-26.  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than those presently assigned on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See SOC, dated March 2009, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 60 percent prior to September 25, 2006 for glomerulonephritis is denied.  

An initial disability rating in excess of 80 percent prior to May 15, 2007 for glomerulonephritis is denied.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of an initial disability rating in excess of 30 percent from August 1, 2009 for glomerulonephritis must be remanded for further development.  

As noted above, a May 2009 rating decision reduced the Veteran's 100 percent disability rating for glomerulonephritis, effective from May 15, 2007, to 30 percent, effective August 1, 2009, sixty days from the date of this rating decision.  

The Board observes that the last VA examination of record was conducted in December 2008 and the last VA outpatient treatment reports associated with the record are dated in March 2009.  Thus, there is no evidence of record from August 1, 2009 upon which an evaluation of the Veteran's glomerulonephritis can be based.  As such the claim must be remanded for additional development.  

As the Veteran was last provided a VA examination in December 2008, over three years ago and there is no additional evidence of record after March 2009, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from March 2009, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from March 2009 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should schedule the Veteran for a VA genitourinary examination of the Veteran's glomerulonephritis by an appropriate examiner, to determine the current nature and etiology of the Veteran's service-connected glomerulonephritis with hypertension, status post kidney transplant.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of glomerulonephritis should consist of all necessary testing, to include laboratory results of BUN and creatine findings, and blood pressure readings.  

The examiner is asked to comment on the degree of severity of the Veteran's service-connected glomerulonephritis, and its affect on his employment and activities of daily living.  The examiner is also asked to discuss whether there is constant or persistent albuminuria or edema and whether there is any definite decrease in kidney function or other organ function including cardiovascular (please specify degree of decrease if any).  
 
A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


